     Case 1:21-cv-01829-TWP-TAB Document 1 Filed 06/21/21 Page 1 of 5 PageID #: 1




1                     United States District Court
2                                                 for the

3                              Southern District of Indiana

4

5                                            Bradley Erhart,                         FILED
                                                                              9:08 am, Jun 21, 2021
6                                                Plaintiff,
                                                                              U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF INDIANA
7                                                    v.
                                                                               Roger A.G. Sharpe, Clerk

8                                             Nancy Erhart,

9                                               Defendant.             1:21-cv-1829-TWP-TAB

10

11                                Case No. ________________________________

12


13                                  Complaint for a Civil Case

14   1. Basis for Jurisdiction


15   The basis for federal court jurisdiction is diversity of citizenship.

16     A.   The Plaintiff, Bradley Erhart, is an individual and citizen of the State of Washington.

17     B.   The Defendant, Nancy Erhart, is an individual and citizen of the State of Indiana.

18     C.   The amount in controversy–the amount the plaintiff claims the defendant owes or

19          the amount at stake–is more than $75,000, not counting interest and costs of court,

20          because the value of the property the plaintiff stands to gain exceeds $400,000.

                                                Page 1 of 5
     Case 1:21-cv-01829-TWP-TAB Document 1 Filed 06/21/21 Page 2 of 5 PageID #: 2




21   2. Parties to This Complaint


22     A.   The Plaintiff


23          Bradley Erhart

24          16506 SE 29th St Apt 51

25          Vancouver, WA 98683

26          971-319-2723

27          bravoed_basichromatin@aleeas.com


28     B.   The Defendant


29          Nancy Erhart

30          384 E County Road 500 S

31          New Castle, IN 47362

32          765-686-2316

33          nerhart1953@gmail.com


34   3. Statement of Claim


35   The plaintiff, Bradley Erhart, learned of a traditional Trust and Will now known as The

36   Mary E. Catron Revocable Living Trust and Last Will and Testament of Mary E. Catron on or

37   around April 10, 2021. His mother and defendant who lives in Indiana, Nancy Erhart,

38   informed him on a phone call that she tried closing a trust from his grandmother who

39   passed away on February 22, 2010, and claimed an attorney was upset and refused to

40   assist her. He made an inquiry shortly thereafter about whether he was listed as a

41   beneficiary and was reluctantly told by Nancy that he was, which he later received

                                             Page 2 of 5
     Case 1:21-cv-01829-TWP-TAB Document 1 Filed 06/21/21 Page 3 of 5 PageID #: 3




42   supporting evidence on or around April 15, 2021 when his sister, Sarah Erhart, sent him a

43   few pictures via text message from the Trust that was in her possession.


44   Sarah refused to provide a full copy of the Trust at that time and claimed via text message

45   that plaintiff isn’t a beneficiary and quote:


46       “She messed up. It’s done. But it was written in a way that she got to decide how

47       and when to distribute, so even if you went to court and someone ruled yes, she

48       breached, it’s not like you would get money. Shed just get slapped with a fine and

49       some legal headaches.”

50   Plaintiff was able to secure a full copy of the Will and Trust from Sarah Erhart on May 26,

51   2021 with the assistance of an attorney. Nancy is listed as the Successor Trustee. Plaintiff

52   made a request for an accounting of the Trust on April 15, 2021, which he still has not

53   received. On June 16, 2021, Sarah emailed plaintiff a copy of a power of attorney

54   agreement, in which he believes statements made by Sarah while attorney-in-fact for Nancy

55   violated a “no-contest” clause.


56   Based on information relayed to plaintiff by Nancy and Sarah, plaintiff alleges Nancy Erhart

57   failed to perform her duties as trustee, breached contract, breached trust, and breached

58   fiduciary duty. Plaintiff wants the Will and Trust to be enacted as written, which would

59   revoke all other beneficiaries of their share and interest as if they predeceased Mary E.

60   Catron.


61   Plaintiff is requesting that Nancy Erhart restore all property to the Trust and estate as it

62   was before violation, and to have himself enacted as Trustee so that he can honor the Trust.



                                                Page 3 of 5
     Case 1:21-cv-01829-TWP-TAB Document 1 Filed 06/21/21 Page 4 of 5 PageID #: 4




63   Plaintiff makes it known that he does not believe Nancy Erhart, as current Successor

64   Trustee, is entitled to use any Trust property to defend this claim per the Trust.


65   4. Relief


66   Plaintiff requests expedited discovery to obtain facts relevant to Plaintiff’s claims for relief

67   to prevent further damage and concealment of property, and to improve his opportunity

68   for recovery.


69   Plaintiff respectfully requests that the court order Nancy Erhart to restore in entirety all

70   property to the Trust and estate as it was before Nancy violated the Will and Trust which is

71   estimated to be in excess of $100,000 based on the amounts to beneficiaries and the

72   amount he believes Mary E. Catron had in personal property.


73   Plaintiff asks the court to enact him as Trustee so that he can honor the Trust, and to

74   recognize the “no-contest” clause of the Will and Trust that would provide him with real

75   property estimated to be valued at approximately $325,000.


76   5. Certification and Closing


77   Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

78   knowledge, information, and belief that this complaint:

79     1.   is not being presented for an improper purpose, such as to harass, cause

80          unnecessary delay, or needlessly increase cost of litigation;

81     2.   is supported by existing law or by a nonfrivolous argument for extending,

82          modifying, or reversing existing law;


                                               Page 4 of 5
     Case 1:21-cv-01829-TWP-TAB Document 1 Filed 06/21/21 Page 5 of 5 PageID #: 5




83     3.   the factual contentions have evidentiary support or, if specifically so identified, will

84          likely have evidentiary support after a reasonable opportunity for further

85          investigation or discovery; and

86     4.   the complaint otherwise complies with the requirements of Rule 11.

87   I agree to provide the Clerk’s Office with any changes to my address where case-related

88   papers may be served. I understand that my failure to keep a current address on file with

89   the Clerk’s Office may result in the dismissal of my case.

90

91   Date of signing: 06/20/2021


92   Signature of Plaintiff: /Bradley Erhart/




                                                Page 5 of 5
